CRIPPEN, Judge,
dissenting.
I respectfully dissent.
The trial court concluded it could not alter the meaning and effect of an amendment of the judgment in 1974. The amendment called for support for each child until the child attained the “age of majority.” The controlling law in effect in 1974 provided that a child reached majority at age 18. The trial court did not err in concluding that the 1974 amendment called for support for each child until the child reached age 18. See McClelland v. McClelland, 393 N.W.2d 224, 226-27 (Minn.Ct.App.1986) (absent the alteration of rights that have become unconditional, a court is to apply the law in effect at the time it renders its decision), pet. for rev. denied, (Minn. Nov. 17, 1986).
Appellant contends that the 1974 amendment must be disregarded because it was not meant to change the provision found in the 1972 judgment. However, unless the trial court found cause to open and review the 1974 decision, the court was not at liberty to disregard its effect by considering the intentions of the parties or the court that made the amendment.
It is also contended that the trial court erred when it proceeded to amend the judgment in 1974. Whether or not this is true, the issue is not before us now. There has been no showing of proper cause to review and alter the judgment amendment concluded in 1974.
*373The trial court felt bound by the form of the judgment in the case. Although this conclusion may be undesirable in the circumstances of the case, the posture of the case precludes other choices of action.